DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/2021 has been entered.

Response to Amendment
Currently claims 1, 3-5 and 9-17 are pending with claims 9-17 withdrawn from consideration. Claims 1 and 3-5 are pending examination.
The 112 1st and 2nd rejections to claim 1 is withdrawn due to the amendments to the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,224,743 of Satyanarayana.
As to claims 1 and 3, Satyanarayana teaches a protection system comprising:
a metal component or substrate (i.e. structure 22) (Satyanarayana, col 4 line 48 thru col 5 line 7, col 5 line 66 thru col 7 line 10 and Fig. 1A);
a metallic first-layer coating being anodic to the substrate and a metallic second-layer coating over the entire surface of the first-layer coating, the second-layer coating having an open circuit potential that is equal or anodic to the first-layer coating, electrically conductive, bonded to the first-layer coating and exposed to a surrounding environment (Satyanarayana, col 5 line 50 thru col 6 line 54 and Fig. 1-A and 1-B).
Satyanarayana additionally teaches the second metal layer can be an aluminum-zinc-indium alloy and has a thickness of 0.020 inches which is 508 µm, thus anticipating the claimed ranges (Satyanarayana, Abstract, col 4 lines 8-16, col 5 lines 8-14, col 5 lines 36-57, col 6 lines 34-45 and Fig. 1A).

    PNG
    media_image1.png
    325
    569
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    515
    556
    media_image2.png
    Greyscale

As seen in Satyanarayana, a first layer 10B is disclosed on a substrate and a second layer 10A is disclosed on the first layer. The first and second layers can be the same composition and can comprise an Al-Zn-In alloy (see claim 16). The second layer also covers the entire surface of the first layer and is exposed to the corrosive environment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,224,743 of Satyanarayana.
As to claim 4, Satyanarayana teaches the anodic layers comprise an aluminum alloy comprising Zn in a range of 0.1 to 8 % and In in a range of 0.005 to 0.3 % (Satyanarayana, col 4 lines 9-16), thus deeming obvious the claimed range (see MPEP 2144.05 I).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0159272 of Marois et al in view of Keyvani et al “Anodic behavior of Al-Zn-Al . 
As to claim 1, Marois teaches a protection system comprising:
a metal component or substrate (Marois, [0024] and Fig. 1);
a metallic first-layer coating being anodic to the substrate (Marois, [0010] – [0016], [0028] – [0035] and Fig, 1 and 3B); and
a metallic second-layer coating over the first-layer coating, the second-layer coating having an open circuit potential that is equal or anodic to the first-layer coating, cover the entire surface of the first-layer coating, is bonded to the first layer and exposed to a surrounding environment (Marois, [0010] – [0016], [0028] – [0035] and Fig, 1 and 3B).

    PNG
    media_image3.png
    354
    414
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    460
    368
    media_image4.png
    Greyscale

As disclosed by Marois, a core (typically an aluminum alloy) has a first layer coating (interlayer) disposed thereon and a second layer coating (liner). The second layer is anodic to the first layer, both first and second layers are anodic to the core.
Marois additionally teaches the outer cladding is between 2 to 20% of the sheet article thickness. As the sheet articles is up to 1000 µm, at 20% Marois deems obvious 200 µm (Marois, [0012]) (see MPEP 2144.05 I).
Marois teaches the outer cladding layer (i.e. second layer) contains between 3-7 % Zn (Marois, [0030]).
Marois does not teach the composition of the aluminum alloy contains indium.
Keyvani teaches of anodes for use in cathodic protection systems (Keyvani, Introduction).
Keyvani additionally teaches that an optimal concentration of zinc is 5 wt% (studied between 1-6 wt %) and indium is 0.02 wt. % (studied between 0.01 and 0.05 wt. %) which results in a more active potential (for protection) and improved Keyvani, Abstract and Conclusion).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Marois as per Keyvani so as to utilize an Al-Zn-In anode composition of the desired compositional range to increase the lifetime of the aluminum alloy anode of the system.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Marois in view of Keyvani as applied to claim 1 above, and further in view of US 6,224,743 Satyanarayana.
As to claim 3, Marois in view of Keyvani teach to the system of claim 1. 
Marois does not teach the specific thickness of the second layer.
Satyanarayana teaches of cathodic protective systems (Satyanarayana, Abstract).
Satyanarayana additionally teaches that aluminum alloys used for this type of protection include those that contain between 0.1 to 8 % Zn and 0.005 to 0.03 % In (Satyanarayana, Abstract). These types of alloys being used to optimize current yield, polarization and manufacturing ease (Satyanarayana, Abstract and col 5 lines 8-65).
Additionally Satyanarayana teaches the second layer thickness being 0.02 inches which is 508 µm to effectively cover the underlayers and protect the components (Satyanarayana, col 6 lines 33-54).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Marois in view of 
As to claim 4, Marois in view of Keyvani and Satyanarayana teach to the system of claim 3.
Marois does not teach the composition of the aluminum alloy contains indium.
Keyvani teaches of anodes for use in cathodic protection systems (Keyvani, Introduction).
Keyvani additionally teaches that an optimal concentration of zinc is 5 wt% (studied between 1-6 wt %) and indium is 0.02 wt. % (studied between 0.01 and 0.05 wt. %) which results in a more active potential (for protection) and improved microstructure for more uniform corrosion leading to an increased lifetime of aluminum alloy anode (Keyvani, Abstract and Conclusion).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Marois as per Keyvani so as to utilize an Al-Zn-In anode composition of the desired compositional range to increase the lifetime of the aluminum alloy anode of the system.
As to claim 5, Marois in view of Keyvani and Satyanarayana teach to the system of claim 4.
Marois additionally teaches the first layer having preferred thickness of 15-100 µm (Marois, [0038]), thus deeming obvious the claimed range (see MPEP 2144.05 I).

Response to Arguments
Applicant's arguments filed 4/30/21 have been fully considered but they are not persuasive. 
Applicant argues that Satyanarayana does not teach the second layer being an Al-Zn-In alloy as per claim 1 or contemplate the specifics of the composition as per claim 4.
However Satyanarayana clearly states that the anode layers can comprise zinc and indium as alloying elements within an aluminum alloy (see col 4 lines 8-16 and claim 16) to anticipate claim 1.
As to the rejection to claim 4, this is now deemed obvious in view of the claimed ranges of indium and zinc to one of ordinary skill in the art (see MPEP 2144.05 I).
As to Applicant’s arguments of embodiments, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art (MPEP 2123 I).

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/Primary Examiner, Art Unit 1794